Citation Nr: 0428677	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Whether a September 1987 rating decision that denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
was clearly and unmistakably erroneous. 

3.  Entitlement to an increased evaluation for left tibia 
osteochondroma and left knee chondromalacia with residuals of 
patellectomy, currently evaluated as 30 percent disabling. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to an effective date earlier 
than February 19, 1962 for the grant of service connection 
for left tibia disability.  

5.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
on account of being housebound. 

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO denied entitlement to 
service connection for diabetes mellitus, confirmed a 30 
percent disability evaluation assigned to the service-
connected left tibia and left knee disability, denied 
entitlement to an earlier effective date for the award of 
service connection for left tibia and left knee disability, 
found that new and material evidence had not been received to 
reopen a claim for service connection for PTSD, and 
determined that clear and unmistakable error had not been 
committed in a September 1987 rating decision that denied 
entitlement to TDIU.  By an April 2003 rating decision, the 
RO denied entitlement to special monthly compensation based 
on the need for aid and attendance of another person or on 
the account of being housebound.  The veteran disagreed with 
both the June 2002 and April 2003 rating decisions and this 
appeal ensued. 

During a May 2004 videoconference hearing before the 
undersigned member of the Board, the veteran indicated that 
he was withdrawing his appeal with respect to the issues of 
entitlement to service connection for coronary artery disease 
and residuals of a shell fragment wound of the back and of 
the left leg.  Consequently, the Board finds that these 
issues have been withdrawn and are no longer before the 
Board.  38 C.F.R. §§ 20.200, 20. 202, 20.204 (2003).  In 
addition, during the May 2004 hearing, the veteran and his 
attorney appeared to have raised the issues of entitlement to 
an effective date earlier than June 1, 1988 for the award of 
a 30 percent rating for osteochondroma of the left tibia and 
chondromalacia of the left knee with patellectomy, and 
entitlement to service connection for loss of a "testicle" 
and injury to the right leg, and entitlement to service 
connection for residuals of a head injury and phlebitis, 
thrombophlebitis and varicose veins as secondary to the 
service-connected left knee and tibia disability.  As these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.  

(The issues of entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on account of being housebound, whether new 
and material evidence has been received to reopen a claim of 
service connection for PTSD and entitlement to an increased 
rating for left tibia and knee disability will be addressed 
in the REMAND portion of the decision below.)


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service or 
manifested within one year of the veteran's discharge from 
service, nor is it otherwise attributable to military 
service.

2.  The veteran's allegations of error in a September 1987 
rating decision amount to no more than a disagreement with 
how the RO weighed or evaluated the evidence or how the duty 
to assist was not met. 

3.  The veteran's claim of entitlement to service connection 
for "left leg" disability was received by the RO on 
February 19, 1962.

4.  By rating decision in May 1962, service connection for 
osteochondroma of the left tibia was granted and a 10 percent 
disability evaluation was assigned, effective from the date 
of receipt of the claim on February 19, 1962.

5.  The veteran failed to submit a timely notice of 
disagreement following receipt of notice of the May 1962 
rating decision and, thus, the assignment of February 19, 
1962 as the effective date is final.


CONCLUSIONS OF LAW

1.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred or aggravated during the 
appellant's active military service; its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The claim of clear and unmistakable error (CUE) in a 
September 1987 RO decision that denied entitlement to TDIU is 
legally insufficient.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2003).

3.  The claim to reopen the issue of entitlement to an 
effective date earlier than February 19, 1962 for the grant 
of service connection for left tibia disability is legally 
insufficient.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes Mellitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002).  In 
addition, diabetes mellitus may be presumed to have been 
incurred or aggravated in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
can be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the present case, service medical records are entirely 
negative for any clinical evidence of diabetes mellitus.  
Numerous private and VA post-service medical evidence, dated 
from February 1962 to February 2004, reflect that the first 
clinical evidence of diabetes mellitus was upon private 
evaluation in July 1989, decades after the appellant's 
discharge from service in November 1956.  Subsequent 
treatment and examination reports reflect that the veteran 
continued to seek treatment for his diabetes mellitus.  

The only evidence supportive of the veteran's claim of 
service connection consists of the lay statements and 
testimony of the veteran himself and his attorney.  As a 
layperson, his statements as to medical diagnosis or nexus to 
military service do not constitute competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1),(2) (2003).

In view of the medical evidence demonstrating that diabetes 
was first diagnosed decades after the veteran's discharge 
from service and the absence of any medical evidence 
suggesting that it was manifested within one year of the 
veteran's discharge from service or that it is otherwise 
traceable to the veteran's period of military service, the 
Board concludes that the preponderance of the evidence is 
against this claim.  

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letters, dated in November 2001 
and February 2003 and a January 2003 statement of the case of 
the evidence needed to substantiate the claim of entitlement 
to service connection for diabetes mellitus, and the 
obligations of VA and the veteran with respect to producing 
that evidence.  In particular, the November 2001 and February 
2003 letters letter informed the veteran that to substantiate 
the claim of service connection for diabetes mellitus the 
evidence must show a current disability that is related to 
disease or injury incurred in or aggravated by military 
service, or disability that had existed continuously from the 
date of discharge until the present.  The letter advised the 
veteran that VA must make reasonable efforts to assist him in 
getting evidence, including medical records, employment 
records, or records from other Federal agencies.  The RO also 
satisfied the requirement to notify the claimant of which 
portion of the information and evidence was to be provided by 
the claimant and which portion, if any, would be obtained by 
VA on behalf of the veteran.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  The veteran was afforded a videoconference 
hearing before the undersigned member of the Board in May 
2004. Taken together, the Board is persuaded that there is no 
reasonable possibility that further development would unearth 
any additional evidence helpful to the veteran.  

II.  Clear and Unmistakable Error-TDIU

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2003).  CUE requires a finding that "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  A determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior unappealed rating decision.  
Russell, 3 Vet. App. at 314.  Also, in a valid CUE claim, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the claimant is only asserting disagreement with how 
the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
should be dismissed or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  See Luallen v. Brown, 8 Vet. App. 92 (1995); 
Fugo, 6 Vet. App. at 44 (valid CUE claim requires some degree 
of specificity as to what the alleged error is).

In September 1987, as now, total disability ratings for 
compensation could be assigned, where the schedular rating 
was less than total, when the disabled person was, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  The 
existence or degree of nonservice- connected disabilities was 
to be disregarded.  38 C.F.R. § 4.16(a).  It was the 
established policy of the VA that all veterans who were 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards were to 
submit to the Director of the VA Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who were unemployable by reason of service-connected 
disabilities, but who failed to meet the percentage standards 
set forth in paragraph (a) of 38 C.F.R. § 4.16.  38 C.F.R. 
§ 4.16(b).  

Service connection for osteochondroma and chondromalacia of 
the left tibia and left knee with patellectomy was in effect 
at the time of the September 1987 rating decision.  At that 
time, the condition had been assigned a 20 percent disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1987).  A noncompensable rating for an appendectomy 
scar was also in effect.  The combined service-connected 
rating was 20 percent.

Evidence that was of record at the time of the RO's September 
1987 rating decision were service medical records, reflecting 
that in June 1954, the veteran was admitted to the hospital 
after he struck his left knee joint below the patella, which 
caused it to become swollen.  Upon physical evaluation, there 
was swelling of the tibia just medial and distal to the left 
patellar tendon.  There was no limitation of motion of the 
left knee.  X-rays of the left knee revealed a well 
circumscribed area, which measured seven by two centimeters 
in diameter over the site of the tibia tuberosity.  Later 
that month, the veteran underwent an excision of a lesion of 
the bone of the superior third area of the left tibia which 
was caused by an ossified hematoma.  X-rays of the left knee 
and leg, performed in early November 1954, showed an abnormal 
appearance of the anterior surface of the proximal left tibia 
primarily on the latter aspect, which was thought to have 
represented the site of the previously excised bone tumor.  
No other abnormalities were identified.  When seen in mid-
November 1954, it was reported that the veteran continued to 
suffer from recurrent pain in the area of the tumor and from 
buckling of the left leg as a result of a fall three weeks 
previously.  A November 1956 service separation examination 
report reflects that the veteran's lower extremities were 
considered "normal."  

Also of record at the time of the RO's September 1987 rating 
decision were post-service VA and private medical records, 
dated from February 1962 to April 1987.  Upon evaluation by 
VA in May 1962 and August 1967, there was no limitation of 
motion of the left knee.  There was some tenderness to 
digital palpation over the medial aspect of the upper tibia.  
In June 1969, the veteran underwent a patellectomy because of 
persistent pain and soreness in his left knee as a result of 
chondromalacia of the patella.  Upon VA evaluation in 
September 1969, the veteran had flexion of the left knee to 
90 degrees with swelling and tenderness.  Impressions of 
osteochondroma of the left tibia and knee with marked 
limitation of motion, with flexion only to 90 degrees, and 
persistent swelling and aching were recorded by the examiner.  

A VA outpatient report, dated in April 1970, reflects that 
the veteran had range of motion of the left knee from zero to 
140 degrees.  Private medical reports, dated in September 
1979, reflect that the veteran was unable to continue his 
employment as a professional truck driver because of 
recurring episodes of dizziness.  On VA Form 21-527, Income 
Net Worth and Employment Statement, dated in October 1979, 
the veteran indicated that he had not been employed as a 
truck driver since March 1979 because he had dizzy spells.  
When examined by VA in February 1980, the examiner noted the 
absence of the left patella but reported that there was no 
evidence of any swelling or tenderness on palpation.  The 
veteran had flexion to 140 degrees of the left knee.  The 
ligaments were noted to have been intact.  A diagnosis of 
osteochondroma and chondromalacia of the left tibia and knee 
with patellectomy and residuals of chronic painful knee and 
unstable knee was recorded by the examining physician.  A 
February 1987 report, submitted by the veteran's employer, 
reflects that the veteran had voluntarily resigned from his 
employment as a truck driver.  An April 1987 VA outpatient 
report reflects that the veteran had full range of motion of 
the left knee, minimal crepitus, lateral subluxation of the 
patella tendon, and a negative McMurray test.  

The veteran's representative contends that that the veteran 
has been unemployable since 1987 as a result of his service-
connected left knee disability.  She also maintains that the 
RO failed to properly rate the veteran's left knee.  In this 
regard, she maintains that the veteran's left knee should not 
have been evaluated under Diagnostic Code 5257 and that the 
RO should have considered other muscle, joint and vein codes 
in evaluating the left knee.  Overall, she maintains that 
VA's failure to grant his claim of entitlement to TDIU in 
September 1987 was the result of CUE.

To the extent that the appellant's claim constitutes an 
assertion that the correct facts as they were known at the 
time of the 1987 RO decision were not before the adjudicator, 
it must fail.  It is clear that the service medical records, 
numerous post-service VA and private medical reports and a 
report from the veteran's employer were before the RO in 
September 1987.  Numerous private and VA examination and 
outpatient reports reflect that while the veteran experienced 
some tenderness, lateral subluxation of the left knee after 
his patellectomy in June 1969, he had full range of motion 
upon evaluation by VA in April 1987.  At no time was there 
any evidence of  ankylosis of the left knee.  Ligaments were 
noted to have been intact.  In addition, there was no 
clinical evidence of any muscle or vascular involvement of 
the left knee following the initial in-service injury in June 
1964.  Furthermore, there was no evidence that the service-
connected left knee disability standing alone was so severe 
as to preclude gainful employment.  Indeed, reports, 
submitted from both private physicians as well as the 
veteran's employer at that time, pertinently reflect that he 
was unable to retain his employment as a truck driver because 
of episodes of dizziness and that he had voluntarily resigned 
from this position in February 1987.  Thus, the veteran's 
arguments with respect to the evidence appear to amount to no 
more than a disagreement with how these facts should have 
been weighed.  This does not make for a valid claim of CUE.  

The veteran's attorney has also argued that the RO, in its 
September 1987 decision, committed CUE because it failed to 
consider 38 C.F.R. § 4.16(b) (1987) in that the RO did not 
refer the veteran's case to the Director, Compensation and 
Pension Service for extra-schedular consideration.  While the 
veteran's attorney has essentially contends that the RO 
failed to apply properly the laws with respect to TDIU, more 
specifically 38 C.F.R. § 4.16(b), she has not asserted with 
any degree of specificity as to how a different application 
of 38 C.F.R. § 4.16(b) would have dictated a "manifestly 
different'" result.  Fugo, 6 Vet. App. At 44.  Rather, the 
effect of her contention is that she is merely asserting 
disagreement with how the RO evaluated the facts before it in 
September 1987.  The provisions of 38 C.F.R. § 4.16(b) allow 
the RO latitude in deciding whether the facts of any given 
case merit referral for extraschedular consideration.  A 
disagreement with how the RO weighed the facts on this point 
when it decided not to refer the veteran's case for 
extraschedular consideration is not a valid claim of CUE.  In 
any event, a review of the September 1987 rating decision 
reflects that the RO specifically concluded in its reasons 
for denial of the veteran's claim for TDIU that the veteran 
did not meet the schedular requirements for a total rating 
based upon individual employability, and he was not shown to 
have been so disabled as a result of a service-connected 
condition as to have been unable to pursue substantially 
gainful employment.  This is a threshold consideration for 
the RO and the RO found against referral.  38 C.F.R. 
§ 4.16(b).  To disagree with the RO's conclusion is to 
disagree with how the facts were weighed.  This does not make 
for a valid CUE claim.

While the veteran's attorney has referred to laws that were 
allegedly violated by the RO, i.e., failure to apply 
38 C.F.R. § 4.16(b) and failure to properly evaluate the 
service-connected left knee disability, no assertion has been 
made with any degree of specificity as to how a different 
application of the laws and regulations cited by the 
veteran's attorney would have dictated a "manifestly 
different" result.  Fugo, 6 Vet. App. at 44.  Rather, the 
effect of the veteran's attorney's contentions is that she is 
merely asserting disagreement with how the RO weighed or 
evaluated the facts before it in September 1987.  As noted 
above, this allegation is inadequate to raise a valid CUE 
claim.  Id.

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied.  This is so 
because the veteran's attorney has not provided reasons as to 
why one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that but for an alleged 
error, the result of the RO's September 1987 decision would 
have been manifestly different.  It is not enough that she 
argues that the RO should have reached a different 
conclusion. In order to raise a valid claim of CUE, the 
claimant needs to provide specific reasons as to why any 
alleged error was outcome-determinative.  See Bustos, 179 
F.3d at 1381.  That has not been done.  For these reasons, 
the Board finds that the veteran has not made a valid CUE 
claim.

Finally, the veteran's attorney has argued that the RO did 
not obtain Social Security Administration reports of the 
veteran which would have substantiated his claim that he was 
unable to pursue substantially gainful employment as a result 
of his service-connected left knee disability.  This is 
nothing more than an argument that the VA failed to fulfill 
its duty to assist at the time of the September 1987 rating 
decision.  This cannot constitute CUE.

The Board concludes that a valid claim of CUE with respect to 
the September 1987 RO denial of TDIU has not been presented.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).  
The claim must therefore be dismissed without prejudice to 
re-filing.  



III.  Earlier Effective Date Claim

By rating decision in May 1962, entitlement to service 
connection for osteochondroma of the left tibia was granted 
effective from the date of claim on February 19, 1962.  The 
veteran did not express disagreement with any aspect of the 
May 1962 rating action and the decision consequently became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2003).  As a result, the 
February 19, 1962 effective date for the grant of service 
connection for left tibia disability is final.  

In general, a claim which has been decided by a final RO 
decision, may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105 (West 2002).  One exception to this rule is 
38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
The second exception is if an earlier final decision is 
changed on the basis of CUE.

The veteran failed to appeal the May 1962 rating decision and 
the effective date of February 19, 1962, became a final award 
determination.  

He submitted his current claim in March 2001, seeking an 
earlier effective date.  This claim was received long after 
the one-year period allowed for appeal of the effective date 
established by the May 1962 rating decision.

In cases where a veteran seeks to reopen a claim of 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, the United States Court of Appeals for Veterans Claims 
(Court), held in the case of Lapier v. Brown, 5 Vet. App. 215 
(1993), that, even assuming the presence of new and material 
evidence, the reopening of a claim of entitlement to an 
earlier effective date can not result in the actual 
assignment of an earlier effective date because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2003).

The holding in Lapier was followed in the recent case of 
Leonard v. Principi, 17 Vet. App. 447 (2004), where the Court 
indicated that when an effective date has been established, 
and there is a decision denying an earlier effective date 
that has become final, (as is the case here when the veteran 
failed to file a timely notice of disagreement following 
receipt of the notice of the May 1962 rating decision), the 
veteran's claim to reopen could not result in the 
establishment of an earlier effective date.  Id. at 451.

In Leonard, the appellant had been awarded an effective date 
of September 23, 1985, for the grant of TDIU benefits.  He 
submitted a claim to reopen the issue of an earlier effective 
date in April 2000.  Therefore, even if new and material 
evidence was submitted to reopen the claim, the effective 
date of the TDIU rating could not be established any earlier 
than the date of claim to reopen, or April 2000.  No earlier 
effective date was possible under this theory.

The facts in this case are similar.  In this case, the May 
1962 rating decision established an effective date of 
February 19, 1962 for the grant of service connection for 
osteochondroma of the left tibia.  The veteran failed to 
appeal the May 1962 rating decision and the effective date of 
February 19, 1962, became a final award determination.  The 
veteran, therefore, would not be entitled to an earlier 
effective date for the grant of service connection for left 
tibia disability even if he had presented new and material 
evidence. 

As noted above, there is no legal way to provide for an 
earlier effective date on the basis of new and material 
evidence and a reopened claim.  Accordingly, there is no 
basis to establish an earlier effective date for the grant of 
left tibia disability.  See Leonard, 17 Vet. App. at 451.  

The Court has held that in situations where the law is 
dispositive of a claim, the claim should be denied because of 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As noted above there is no basis to 
establish an earlier effective date in this claim.  Thus, his 
claim must be denied as being legally insufficient.

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) now affects the manner 
in which most claims are adjudicated by VA.  Nevertheless, in 
cases such as this one, where the disposition of the claim 
turns on the law and not on the facts, further action under 
the VCAA is not required.  See Smith (Claudus) v. Gober, 
14 Vet. App. 227, 230 (2000); Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

In deciding the case, the Board notes that it is deciding it 
on the basis of whether new and material evidence was 
received while the RO considered the claim on the merits, as 
if it were a direct appeal of the May 1962 rating decision.  
As noted above, the facts are not in dispute.  The veteran 
failed to appeal the May 1962 rating decision, wherein the RO 
awarded service connection for osteochondroma of the left 
tibia and the effective date of February 19, 1962, became a 
final award determination.  The veteran has not alleged that 
there was any claim, informal or formal, pending for any 
other date as the effective date.  Further development of the 
case would not change the facts in this matter.  In other 
words, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute.  Thus, it is not necessary to remand 
this case to the RO for consideration under the VCAA or for 
consideration of whether new and material evidence had been 
received.  The veteran could not be benefited by such an 
action.

ORDER

Service connection for diabetes mellitus is denied. 

The claim of CUE in a September 1987 denial of TDIU is 
dismissed without prejudice to re-filing.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to an effective 
date earlier than February 19, 1962 for the grant of service 
connection for left tibia disability is denied.


REMAND

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The implementing regulations are 
applicable to the veteran's claim despite the fact that the 
VCAA did not take effect until after the veteran had 
perfected his appeal.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

A review of the record reflects that it is devoid of any 
indication that the veteran has been given the notices 
required by the VCAA with respect to the issue of whether new 
and material evidence has been received to reopen a claim of 
service connection for PTSD.  On remand, the RO should 
therefore ensure that the veteran is advised as to what is 
required to substantiate this claim. 

A review of the veteran's May 2004 videoconference hearing 
testimony reveals that the veteran has essentially indicated 
that his service-connected left knee and tibia disability is 
more severely disabling than reflected by the currently 
assigned 30 percent disability evaluation.  In this regard, 
the veteran maintains that he has swelling, weakness, fatigue 
and swelling of the left knee.  In support of his assertions, 
a May 2002 private treatment report reflects that on range of 
motion of the left knee, there was pain, fatigue, weakness, 
and incoordination.  While the veteran complained at a 
November 2003 VA examination of his left knee giving away if 
he walked more than two blocks, the examiner did not provide 
an assessment of functional limitation in terms of additional 
limitation of motion of the left knee.  Given these findings 
and the testimony of the veteran in May 2004, the Board is of 
the opinion that a current orthopedic examination which 
provides an assessment of functional limitation in terms of 
additional limitation of motion of the left knee and tibia 
disability is warranted prior to final appellate review.  
38 C.F.R. §§  4.40, 4.45 (2003);  DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995);VAOPGCPREC 9-98.  

It should also be pointed out that VA General Counsel has 
recently held that separate ratings may be assigned for 
limitation of flexion and limitation of extension of the 
knee.  VAOPGCPREC 9-2004.  This should be taken into account 
in the RO's re-adjudication of this issue.  

The Board observes that because the issue of entitlement to 
special monthly compensation based on the need for the 
regular aid and attendance of another person or on account of 
being housebound is inextricably intertwined with the 
veteran's increased evaluation claim, consideration of the 
special monthly compensation issue must be deferred.  

Finally, the veteran's attorney has maintained both in 
written arguments and in hearing testimony before the 
undersigned member of the Board in May 2004 that the 
appellant has been in receipt of Social Security 
Administration (SSA) disability for his left knee disability 
since 1988.  In order to ensure that his claims are 
adjudicated on the basis of a complete evidentiary record, 
the SSA award letter and associated evidence should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Such evidence may be relevant to the veteran's 
claims on appeal.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002)).  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims 
folder and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2003) 
with respect to the issue of whether new 
and material evidence has been received 
to reopen a claim of service connection 
for PTSD.   The veteran should be 
specifically told of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
yet obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should also be asked 
to submit all pertinent information or 
evidence in his possession.  38 C.F.R. 
§ 3.159 (2003).  Any additional 
notification that may be required as to 
the rating issues remaining on appeal 
should also be undertaken.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left knee and tibia 
disability since November 2003.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims folders.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be scheduled for a 
VA orthopedic examination by the 
appropriate specialist to determine the 
current severity of the service-connected 
left tibia osteochondroma and left knee 
chondromalacia with residuals of 
patellectomy.  The examiner should make 
all findings necessary to determine the 
current severity of the service-connected 
left knee and tibia disability.  Any 
indicated studies should be accomplished, 
including x-rays.  The examiner should 
describe any recurrent subluxation or 
lateral instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
motion at which such pain begins.  Then, 
after reviewing the veteran's complaints 
and medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the left knee and tibia exhibit 
weakened movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion of the left knee (beyond 
that which is demonstrated clinically).  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  This should be done for both 
flexion and extension of the knee.  
VAOPGCPREC 9-2004.  The rationale for all 
opinions should be explained in detail.  

The examiner should also address the 
question of whether service-connected 
disability has rendered the veteran 
unable to perform self-care on a regular 
basis thereby requiring the aid and 
attendance of another individual, or is 
housebound as a result of service-
connected disability.  (The veteran is 
service connected for the left knee and 
tibia disability, and for an appendectomy 
scar.)

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
an increased evaluation for left tibia 
osteochondroma and left knee 
chondromalacia with residuals of 
patellectomy, entitlement to special 
monthly compensation based on the need 
for the regular aid and attendance of 
another person or on account of being 
housebound, and whether new and material 
evidence has been received to reopen a 
claim of service connection for PTSD.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  The 
veteran should be specifically told to 
submit all pertinent evidence in his 
possession.  If any benefit sought is not 
granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



